Case 1:18-cv-04061-ILG-PK Document 226 Filed 03/29/21 Page 1 of 2 PageID #: 4237




                                                         U.S. Department of Justice



                                                         Tax Division
 Trial Attorney: Kari M. Larson                          Please reply to:   Civil Trial Section, Northern Region
 Attorney’s Direct Line: 202-532-3728                                       P.O. Box 55
 Fax No.: 202-514-5238                                                      Washington, D.C. 20044
 DAH:DMK:KMLarson
 DJ 5-52-20275
 CMN 2017102332
                                                                March 29, 2021
 Honorable Peggy Kuo
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

         Re:      USA v. Moshe Lax, et al.
                  1:18-cv-04061 (E.D.N.Y.)

 Dear Judge Kuo:

        We write to provide a status update on the United States’ Fed.R.Civ.P. 30(b)(6) subpoena
 served on Meltzer Lippe and our progress in complying with your March 12, 2021 Minute Order.

         The Minute Order required the following:

               1. The United States was to define more clearly the 30(b)(6) deposition scope;

               2. Meltzer Lippe and the United States were to discuss whether and to what extent
                  written questions could narrow the 30(b)(6) deposition scope;

               3. Meltzer Lippe was to identify which questions it viewed as eliciting privileged
                  communications and identify the client and whether that client has waived
                  privilege;

               4. Meltzer Lippe was to facilitate the deposition of its former Member, now
                  Counsel, Joseph Katz; see https://www.meltzerlippe.com/attorneys/joseph-katz/;

               5. The parties were to agree to a deposition schedule; and

               6. Defendants Zlaty Schwartz and Moshe Lax were to identify which questions they
                  each viewed as eliciting privileged communications.

        In compliance with the March 12, 2021 Minute Order, the United States prepared written
 questions for Meltzer Lippe, Zlaty Schwartz and Moshe Lax to review. We also identified which
 documents would likely be used relating to each topic area. We tried to discuss the questions
Case 1:18-cv-04061-ILG-PK Document 226 Filed 03/29/21 Page 2 of 2 PageID #: 4238




 with Meltzer Lippe but the discussion was not fruitful. Meltzer Lippe refused to provide any
 potential deposition dates. We requested that no later than March 26, 2021, Zlaty Schwartz and
 Moshe Lax identify specific questions as seeking privileged information. Mr. Lax asserted a
 blanket objection, but we advised him that objections must be made on a question-by-question
 basis. He did not provide any further response. Zlaty Schwartz did not respond in any fashion.

         Meltzer Lippe also advised us that its Counsel Joseph Katz will only consider appearing
 for a deposition if we withdraw our 30(b)(6) subpoena. Without knowing whether Mr. Katz has
 sufficient recollection to respond to our questions, we cannot agree to withdraw our 30(b)(6)
 subpoena. If Mr. Katz is able enough to provide testimony, and Meltzer Lippe can respond to
 some of our questions, a 30(b)(6) deposition may be unnecessary. But without Meltzer Lippe’s
 cooperation, we cannot make that determination.

         Additionally, Meltzer Lippe has objected to the March 12, 2021 Minute Order as it
 relates to the 30(b)(6) deposition. Meltzer Lippe did not object to the portion of the Minute Order
 about the voluntary deposition of its Counsel Joseph Katz. For these reasons, we request a
 second conference to help the parties resolve the matter that remains pending—the deposition of
 Meltzer Lippe’s Counsel Joseph Katz.



                                                      Respectfully submitted,

                                                      /s/ Kari M. Larson
                                                      Kari M. Larson
                                                      Senior Litigation Counsel

 Cc: All parties (via ECF)




                                                -2-
